Case 2:20.NrFEEDDSATES DISTRO TI COURT CENFRACDIOTRICROF GadiroRMAgE ID #:24

 

CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself [| ) DEFENDANTS = (Check box if you are representing yourself [| )
ABHI SHETH, individually and on behalf of all others similarly situated, RING LLC,

 

(b) County of Residence of First Listed Plaintiff King County
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN US. PLAINTIFF CASES ONLY)

 

(c) Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Tina Wolfson; AHDOOT & WOLFSON, PC;
10728 Lindbrook Drive, Los Angeles, California 90024;
T: 310-474-9111; F: (310) 474-8585; E: twolfson@ahdootwolfson.com

 

 

Il. BASIS OF JURISDICTION (Place an X in one box only.) Ill. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only

(Place an X in one box for plaintiff and one for defendant)

. PTF DEF d incipal P| PTF DEF
1. U.S. Government 3. Federal Question (U.S. Citizen of This State Ll Lya Meeipemiedertincipalblese =] 4 4
cae of Business in this State
Plaintiff Government Not a Party)
Citizen of Another State 2 [| 2. Incorporated and Principal Place []5 E] 5
4 i of Business in Another State
2. U.S. Government [x]4- Diversity (Indicate Citizenship —|Citizen or Subject of a ‘ :
. Foreign Nation 6 6
Defendant of Parties in Item III) Foreign Country E)3 [13 g U U

 

IV. ORIGIN (Place an X in one box only.)

1. Original Oo 2. Removed from Oo 3. Remanded from Oo 4. Reinstated or Oo 5. Transferred from Another Oo th hectne CO ss ja
Proceeding State Court Appellate Court Reopened District (Specify) Transfer Direct File

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: [X] Yes [ ] No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: [x]Yes [ ]No MONEY DEMANDED IN COMPLAINT: $ 5,000,000

VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
Invasion of Privacy, Negligence, Breach of Implied Warranty, Breach of Implied Contract, Unjust Enrichment, Violations of California Unfair Competition Law, Cal. Bus. & Prof.
Code § 17200, California Consumer Legal Remedies Act, and California Consumer Privacy Act; jurisdiction under § 28 U.S.C. § 1332(d)(2).

VIL NATURE OF SUIT (Place an X in one box only).

 

 

 

 

 

 

OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS
[1] 375 False Claims Act [_] 110 Insurance [_] 240 Torts to Land gO line Habeas Corpus: [_] 820 Copyrights
376 Qui Tam [_] 120 Marine [] 245 Tort Product [_] 463 Alien Detainee [J 830 Patent
| (31 USC 3729(a)) Liability 465 Other Oo 510 Motions to Vacate ,
a [_] 130 Miller Act [] 290All Other Real L] Immigration Actions Sentence Ol 835 Patent - Abbreviated
Oo 400 State 140 Negotiable Property TORTS [_] 530General New Drug Application
Reapportionment LJ instrument TORTS PERSONAL PROPERTY |[_| 535 Death Penalty [_] 840 Trademark
[_] 410 Antitrust Wee nore ot Sea ORY [_] 370 Other Fraud Other: SOCIAL SECURITY
‘ verpaymen irplane
[_] 430 Banks and Banking |] Enforcement of 315 Airplane [[] 371 Truth in Lending |[-] 540 Mandamus/Other [_] 861 HIA (1395ff)
O eee nes Judgment LE] Product Liability : 380 Other Personal |] 550 Civil Rights [_] 862 Black Lung (923)
: 151 Medicare Act 320 Assault, Libel & Property Damage 555 Prison Condition 863 DIWC/DIWW (405
L] 460 Deportation H 152R f LI slander as Femage = 560 Civil Detainee 5 864 SSID aie ”
- ecovery 0 ;
| eerete Connon [_] Defaulted Ee aa CI aon Employers’ |L_] product Liability L] Conditions of
[1 480 Consumer Cre dit Loan (Excl. Vet) Lay SRARRUIEY. Confinement [J 865 RSI (405 (g))
340 Marine
[-] 490 Cable/Sat TV 153 Recovery of O a45marnepioaact |] 422 Appeal 28 FORFEITURE/PENALTY [___FEDERALTAXSUITS _| SUITS
amreaanneSTeai- [_] Overpayment of |[_] Liability ca g 625 Drug Related 870 Taxes (U.S. Plaintiff or
Oo ee om Vet. Benefits g O 423 Withdrawal 28 Seizure of Property 21. |L_] Defendant)
moatltles/Exchange 350 Motor Vehicle USC 881 :
160 Stockholders’ USC 157 871 IRS-Third Party 26 USC
890 Other Statutory |L1 suits 355 Motor Vehicle CIVIL RIGHTS L] 690 Other LI 7600 is
J Actions L) Product Liability [] 440 other Civil Right LABOR
. 190 Other er Civil Rights
x
L] tos foreuans Contract O joe atseal [_] 441 Voting Ol fal Labor Standards
LJ ae a Oo 195 Contract oO 362 Personal Injury- s
Product Liability Med Malpratice [_] 442 Employment Oo 720 Labor/Mgmt.
Oo aoe Freedom of Info. C1) 196 Franchise g 365 Personal Injury-_ |[7] 443 Housing Relations
° Product Liability Accommodations [_] 740 Railway Labor Act
[_] 896 Arbitration REAL PROPERTY 367 Health Care/ 445 American with . .
: [_] Disabilities- 751 Family and Medical
. [] 210 Land [[] Pharmaceutical FT aenseokeet
899 Admin. Procedures Condemnation Personal Injury Employment fave XC
[_] Act/Review of Appeal of [] 220 Foreclosure Product Liability O 446 American with Oo 790 Other Labor
Agency Decision 368 Asbestos Disabilities-Other Litigation
gO 950 Constitutionality of . 230 Rent Lease & |[_] Personal Injury [1] 448 Education Ol 791 Employee Ret. Inc.
State Statutes Ejectment Product Liability Security Act

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR OFFICE USE ONLY:
CV-71 (05/17)

Case Number:

 

CIVIL COVER SHEET Page 1 of 3
Case 2:20.0NrFEDDSYATES DISTR TICOURT CENFRABDISTRICROF CaDiroORNAgE ID #:25

CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?

[_] Yes No

If"no, " skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD IS:

 

 

 

LE] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
[-] Orange Southern
[_] Riverside or San Bernardino Eastern

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[] Yes No

If"no, " skip to Question C. If "yes," answer
Question B.1, at right.

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

=

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

—

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

[] Yes No

If"no, " skip to Question D. If "yes," answer
Question C.1, at right.

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

=

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2.

 

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

=

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

 

NO. Your case will initially be assigned to the Western Division.

 

QUESTION D: Location of plaintiffs and defendants?

| Enter "Western" in response to Question E, below, and continue
from there.
A. B. Cc.
Riverside or San Los Angeles, Ventura,
Orange County Bernardino County | Santa Barbara, or San

Luis Obispo County

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

L

LJ LI

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

apply.)

 

L

LJ

 

 

 

 

D.1. Is there at least one answer in Column A?

[_] Yes

If"yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

If“no," go to question D2 to the right.

[X] No

=

D.2. Is there at least one answer in Column B?

[_] Yes No

If"yes," your case will initially be assigned to the

EASTERN DIVISION.

Enter "Eastern" in response to Question E, below.

If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

Enter the initial division determined by Question A,B,C, or Dabove: mx

 

WESTERN

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

[| Yes No

 

CV-71 (05/17)

CIVIL COVER SHEET

Page 2 of 3

 
Case 2:20.NrFEDDSYATES DISTR TICOURT CENFRABDISTRICROF CadiroRNiAge ID #:26

CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [|] YES

If yes, list case number(s):

 

IX(b). RELATED CASES: |s this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

If yes, list case number(s):

[] No YES

0:19-cv-10899-MWEF-RAO, 2:20-cv-00074-MWEF-RAO, 2:20-cv-01034-MWF-RAO, 2:20-cv-01 168-MWF-RAO,2:20-cyv-01 312-DSF-MRW

 

Civil cases are related when they (check all that apply):

A. Arise from the same or a closely related transaction, happening, or event;

B. Call for determination of the same or substantially related or similar questions of law and fact; or

[_] © For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

[| A. Arise from the same or a closely related transaction, happening, or event;

[| B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY

(OR SELF-REPRESENTED LITIGANT): /S/ Tina Wolfson DATE: February 18, 2020

 

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of Suit Code

861

862

863

863

864

865

HIA

BL

DIWC

DIWW

SSID

RSI

Abbreviation

Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc. for certification as providers of services under the program.
(42 U.S.C. 193 5FF(b))

All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

Allclaims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (05/17)

CIVIL COVER SHEET Page 3 of 3
